PER CURIAM.
Appellant was convicted of possession and delivery of an hallucinogenic drug known as LSD. The conviction followed a jury verdict of guilty on both counts. The crimes occurred at the Ninth Avenue Recreation Center in Pensacola, Florida.
Pursuant to the jury verdicts, the trial court imposed a sentence of two years imprisonment on each count to run concurrently.
As his first point on appeal, appellant contends that the trial court erroneously imposed two separate sentences on him because both crimes charged to him in the information are a facet or phase of the same transaction, and therefore only one sentence may be imposed. The State concedes that appellant is correct in this regard and that under the decisions of this jurisdiction, only one sentence may be imposed where each count is a facet of the same transaction. Accordingly, under the authority of our decision in Johnson v. State, 260 So.2d 212, we reverse the sentence on the first (possession) count and affirm the sentence on the second (delivery of an hallucinogenic drug, LSD) count, without the necessity of bringing the appellant before the trial court for resentencing.
We have considered the remaining points raised by appellant in this appeal and find them to be without merit.
Affirmed in part and reversed in part.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.